Name: Commission Regulation (EEC) No 3816/85 of 30 December 1985 amending Regulations (EEC) Nos 2657/80 and 19/82 regarding adaptations in the sheepmeat and goatmeat sector in view of the accession of the Kingdom of Spain and the Republic of Portugal
 Type: Regulation
 Subject Matter: prices;  Europe;  trade policy;  animal product
 Date Published: nan

 No L 368/ 14 Official Journal of the European Communities 31 . 12 . 85 COMMISSION REGULATION (EEC) No 3816/85 of 30 December 1985 amending Regulations (EEC) Nos 2657/80 and 19/82 regarding adaptations in the sheepmeat and goatmeat sector in view of the accession of . the Kingdom of Spain and the Republic of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, . . Whereas, by reason of the accession of Spain and Portugal , Commission Regulation (EEC) Nos 2657/80 of 17 October 1980 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community ('), as last amended by Regulation (EEC) No 889/85 (2), and Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules, for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (') should be adapted ; Whereas, pursuant to Article 2 (3) of the Treaty of Accession , the measures referred to in Article 396 of the Act may be adopted before accession and will enter into force only subject to and on the date of the entry into force of the said HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 2657/80 are hereby amended as follows : 1 . Annex I is replaced by the following : 'ANNEX 1 Coefficients to be used in calculating the price recorded on the representative Community markets Belgium Denmark Germany Spain Great Britain 0,1 % 0,1 % 1,5 % 20,9 % 28,0 % 12,4 % 14.3 % - 3,2 % 13.4 % Greece France Ireland Italy Luxembourg Netherlands Portugal Northern Ireland 1,1 % 3,8 % 1,2 % 100 % (') OJ No L 276, 20 . 10 . 1980 , p . 1 . 0 OJ No L 96, ' 3 . 4 . 1985, p . 15 . (J) OJ No L 3 , 7 . 1 . 1982, p . 18 . 31 . 12. 85 Official Journal of the European Communities No L 368/ 15 - 2 . The following sections are added to Annex II : K. SPAIN 1 . Representative markets Albacete Barcelona Madrid Medina del Campo Talavera de la Reina Valencia Zafra Zaragoza 2. Category Corderos - L. PORTUGAL 1 . Representative markets Alentejo Beiro Interior Weighting coefficients 12 % 10 % 10 % 14% 14 % 4% 20 % 16 % Weighting coefficient 100 % Weighting coefficients 80 % 20 % 2. Category Borregos Weighting coefficient 100 % 3 . The following sections are added to Annex III : K. SPAIN Corderos : Male or female butcher's lambs not more than twelve months old and of a carcase weight of between 9 and 19 kg and carcases of such lambs . L. PORTUGAL Borregos : Male or female butcher's lambs not more than twelve months old and of a carcase weight of between 9 and 19 kg and carcases of such lambs . Article 2 The following indents are added to the first subparagraph of Article 7 (2) of Regulation (EEC) No 19/82 : '  ExacciÃ ³n limitada a 10 % ad valorem (aplicaciÃ ³n del Reglamento (CEE) n ° 19/82) '  Direito nivelador limitado e 10 % ad valorem (aplicaÃ §Ã £o do Regulamento (CEE) n ? 19/82)'. Article 3 This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1985 . For the Commission Frans ANDRIESSEN Vice-President